Citation Nr: 1429140	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection should be granted.

2.  Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for diabetes mellitus and kidney failure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied service connection for diabetes mellitus; the Veteran did not appeal.

2.  The evidence added to the record since the September 2002 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.



CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim of entitlement to service connection for diabetes mellitus, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for diabetes mellitus was denied in a September 2002 rating decision.  The RO specified that service connection was denied because there was no evidence that the Veteran was exposed to herbicides during service, or that diabetes mellitus was otherwise related to service.

At the time of the February 1999 rating decision, the record did not include evidence suggestive of herbicide exposure.

The evidence added to the record since the September 2002 rating decision includes service personnel records showing that the Veteran received hazardous duty pay, hostile fire pay, and that he was a crew chief on a cargo helicopter.  Also added to the record is an email message from the Veteran's former commander, a helicopter pilot on the aircraft upon which the Veteran served as crew chief.  That message indicates that the author remembers landing in the Demilitarized Zone in Korea, supporting the Veteran's report of such incidents.  Because the evidence added to the record since the September 2002 rating decision includes that suggesting the possibility of in-service exposure to herbicides, the Board finds that a defect existing at the time of the September 2002 decision is cured, and the claim may be reopened.

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is granted.


REMAND

As noted, the Veteran seeks service connection for diabetes mellitus.  He contends that he was exposed to herbicides during his time in Korea with the 2nd Infantry Division, A Company, 2nd Aviation Battalion.  He has specifically stated that his aircraft touched down in the DMZ, and a statement by his former commander supports this recollection.  In his February 2009 notice of disagreement, the Veteran pointed out that the VA Adjudication Procedures Manual required that the Joint Services Records Research Center (JSRRC) be contacted for assistance in determining whether a Veteran had been exposed to herbicides while in Korea.  The Board notes that an internal email dated in December 2009 requested that the JSRRC be contacted for verification of exposure.  While the record does reflect that messages requesting assistance were sent to the JSRRC in July 2009 and March 2010, there is no indication that a response was received.  This development must be completed.

The Board further notes that at his May 2012 hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  The basis for such benefits is not clear.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issue before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as the Veteran has claimed entitlement to service connection for kidney failure as the result of his diabetes mellitus, further development and adjudication of the diabetes claim may provide evidence in support of the kidney failure claim.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Send a request to JSRRC for verification as to whether the appellant was exposed to herbicide agents as alleged during his period of service, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All documentation sent and received by the AOJ must be associated with the claims file.

All efforts to obtain verification of the Veteran's exposure should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  Review the record for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.  If additional development, such as medical examination of the Veteran is necessary based on the evidence added to the record as the result of this remand, such should be undertaken.  

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


